324 F.2d 955
Anthony J. CALABRESE et al.v.The UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF thePLUMBING AND PIPE FITTING INDUSTRY OF the UNITED STATES ANDCANADA, and Local 69 of the United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, The United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, Appellant.Anthony J. CALABRESE et al.v.The UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF thePLUMBING AND PIPE FITTING INDUSTRY OF the UNITED STATES ANDCANADA, and Local 69 of the United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local 69 of the UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, Appellant.
Nos. 14378, 14379.
United States Court of Appeals Third Circuit.
Argued Sept. 24, 1963.Decided Dec. 19, 1963, Rehearing Denied Feb. 13, 1964.

Patrick C. O'Donoghue and Martin F. O'Donoghue, Washington, D.C.  (Brogan & Wolff, Jersey City, N.J., on the brief), for United Association, etc. appellant in No. 14378.
Edward F. Zampella, Jersey City, N.J., for Local 69, etc., appellant in No. 14379 for appellants.
John A. Craner, Elizabeth, N.J., for appellees Calabrese et al.
Before BIGGS, Chief Judge, and KALODNER and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined carefully the record and the briefs of the parties presented by these appeals, taken by Local 69 and its parent association, and have considered all the points raised.  We can perceive no error in the proceedings in the court below and accordingly the order appealed from will be affirmed on the cogent opinion of Judge Wortendyke, D.C., 211 F. Supp. 609.